DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Status of the claims:  Claims 1, 5, 7-9 are currently pending.
Priority:  This application has PRO 62/523,145 (06/21/2017).
Election/Restrictions
Applicant previously elected with traverse Group I, claims 1-9, in the reply filed on 1/27/20.  Applicant also identified the following species as reading on the elected group:

    PNG
    media_image1.png
    56
    695
    media_image1.png
    Greyscale

As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987). 
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindsay et al. (US20090018028).  
Regarding claim 1 as amended, Lindsay teaches a double helix array of nucleic acids comprising intersections of four double stranded arms ([0154]-[0155]: “4-arm DNA branch junction”, DNA tile structure, Example 1, Figs. 1, 2, 5).  An expanded subset of Fig. 5 depicts “intersections of four double stranded arms” where each side of the square is a “double stranded arm” formed between 1-2 (hereafter 1st arm), 2-5 (hereafter 2nd arm), 5-4 (hereafter 3rd arm), 4-1 (hereafter 4th arm) where four arms are “double helix domains” forming a “ring”:

    PNG
    media_image2.png
    268
    274
    media_image2.png
    Greyscale
.
Similarly from Fig. 5 in context of the array:

    PNG
    media_image3.png
    494
    521
    media_image3.png
    Greyscale

the “intersections” are labelled as 1, 2, 4, 5 where 1st arm shares the inner strand with 2nd arm, etc. and the “nick points” are between the “intersections” on the inner strand.  As is apparent from the figure, the “double helix domains” “are approximately equal length between intersection points” as in the claim.  Thus, the Lindsay anticpates the claim.
Regarding claim 5, Lindsay teaches wherein the boundary of the array comprises terminal 5' single stranded polynucleotide sequence and/or a terminal 3' single stranded polynucleotide sequence comprising segments of poly-T (Fig. 6A).
Regarding claims 7 and 8, Lindsay teaches in Fig 5. on the inner strand near “5” a terminal 5’ and 3’ segment that does not hybridize with the array.
Regarding claim 9, Lindsay teaches the array of claim 1, and a further linked covalently or through hydrogen bonding to a ligand, receptor, drug, antibody, aptamer, or combinations thereof (claim 20; [0071]: “ligands attached to the array”; claim 41: “The nucleic acid tiling array … further comprising bound ligand”).
Response
Applicant’s argument that it is impossible for Lindsay’s multiple nucleic acids for form an intersection as in claim 1 is not persuasive because, as detailed supra, the nucleic acids do form such as structure when viewed appropriately and giving the claims their broadest reasonable interpretation.  This rejection is maintained.
Claims 1, 5, 7-8 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sacca et al. (Angew. Chem. Int. Ed. 2008, 47, 2135 –2137).
This rejection is withdrawn in favor of the rejection over Lindsay supra.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sha et al. (Biochemistry 1999, 38, 2832-2841).
This rejection is withdrawn in favor of the rejection over Lindsay supra.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (Science, 26 September 2003, 301 (5641), 1882-1884).
This rejection is withdrawn in favor of the rejection over Lindsay supra.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seeman et al. (Current Opinion in Structural Biology, 1996, 6: 519-526).
This rejection is withdrawn in favor of the rejection over Lindsay supra.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 8 depends from cancelled claim 4 such that one of ordinary skill in the art would not know the metes and bounds of the claim.  Thus the claim is indefinite.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639